DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
Figures 9-10 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).
   Figures listed in Background Art section of the specification are deemed to be Prior Art.  Additionally, Figure 10 shows a graph/response from the circuit shown in Figure 9. 

The drawings are objected to because of the following:
   Figures 1-6 and 8-10:  Lines, numbers and letters not uniformly thick and well defined, clean, durable, and black (poor line quality).
      The reference numerals and lines are blurry as they have a dot matrix background, which distorts the view.
	
	


   Reference boxes (28/38/48/128), as shown in Figures 3-6 and 8, should also be labeled -- Amplifier -- or -- Digital Multiplier --.
   Reference box (170), as shown in Figure 8, should also be labeled
-- Control Unit --.  See 37 C.F.R. 1.83(a) below.

1.83    Content of drawing.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(a) The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). In addition, tables that are included in the specification and sequences that are included in sequence listings should not be duplicated in the drawings. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(b) When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(c) Where the drawings in a nonprovisional application do not comply with the requirements of paragraphs (a) and (b) of this section, the examiner shall require such additional illustration within a time period of not less than two months from the date of the sending of a notice thereof. Such corrections are subject to the requirements of § 1.81(d). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

[31 FR 12923, Oct. 4, 1966; 43 FR 4015, Jan. 31, 1978; paras. (a) and (c) revised, 60 FR 20195, Apr. 25, 1995, effective June 8, 1995; para. (a) revised, 69 FR 56481, Sept. 21, 2004, effective Oct. 21, 2004; para. (a) revised, 78 FR 62368, Oct. 21, 2013, effective Dec. 18, 2013]

PLEASE NOTE THAT A REFERENCE NUMERAL IS NOT A LABEL.




Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.




   Paragraph [0006], line 5:  The numeral "10" should be corrected to read
-- ten --.
   Paragraph [0011], line 11:  The numeral "10" should be corrected to read
-- ten --.  
   Paragraph [0016], line 7:  The numeral "10" should be corrected to read
-- ten --.

Appropriate correction is required.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
   Prior art was not relied upon to reject claims 4-6 because the prior art of record fails to teach and/or make obvious an electrical conductivity detector comprising: a gain control unit simultaneously changing a gain of the first amplifier and a gain of the second amplifier; an output selection unit selecting any one of an output end of the memory unit and an output end of the second amplifier not through the memory unit; and an output control unit allowing the output selection unit to select the output end of the memory during a predetermined period after the gain of the first amplifier and the gain of the second amplifier are changed by the gain control unit, and allows the output selection unit to select the output end of the second amplifier during a period other than the predetermined period in combination with all of the remaining limitations of the claim.

   The current detector only delays measurement of the physical amount of the target one cycle of the alternative current signal.  This allows the detector to follow a change in the physical amount at a much higher speed.  Additionally, the detector prevents the occurrence of a spike that occurs in the prior art when the data before amplification and data after amplification are mixed in integration data of one cycle, which make the detector more accurate.   

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
This application is in condition for allowance except for the following formal matters: 

  See drawing and specification objection cited above.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
TWO (2) MONTHS from the mailing date of this letter.  Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SEAN LARKIN whose telephone number is 571-272-2198.  The examiner can normally be reached on M-F 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private 






/DANIEL S LARKIN/Primary Examiner, Art Unit 2856